 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 114 
In the House of Representatives, U. S.,

February 10, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Girls and Women in Sports Day. 
 
 
Whereas, since 1987, the National Girls and Women in Sports Coalition has declared February 4 as National Girls and Women in Sports Day; 
Whereas the House of Representatives has recognized the importance of girls and women in sports through title IX, which governs the overall equity of treatment and opportunity in athletics so that women have equal opportunities to participate in athletics; 
Whereas the number of girls playing high school sports has increased from just under 300,000 during the 1971 to 1972 school year to nearly 3,000,000 during the 2005 to 2006 school year; 
Whereas the number of women playing college sports grew from fewer than 32,000 in 1972 to nearly 171,000 from 2005 to 2006; 
Whereas, despite great advancement, high school girls still receive 1,300,000 fewer participation opportunities than do boys, and the money spent on girls’ sports is still far less than that spent on boys’ sports; 
Whereas high school girls who play sports are more likely to get better grades in school and are more likely to graduate than girls who do not play sports; 
Whereas as little as 4 hours of exercise a week may reduce a girl’s risk of breast cancer, osteoporosis, and obesity; 
Whereas girls and women who play sports have a more positive body image, higher levels of confidence and self-esteem, and experience higher states of psychological well-being than girls and women who do not play sports; 
Whereas the celebration of National Girls and Women in Sports Day would increase awareness of the importance sports play in the lives of girls and women in the United States; and 
Whereas February 4, 2009, has been designated as National Girls and Women in Sports Day by the National Girls and Women in Sports Coalition: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Girls and Women in Sports Day, an event sponsored by the National Girls and Women in Sports Coalition to honor the achievements of and encourage participation of girls and women in sports; and 
(2)encourages the continued participation of schools and communities in providing opportunities for girls and women in elementary, secondary, and college sports to promote awareness of the positive influence of sports participation in the lives and health of girls and women, and the continuing struggle for equality and access for women in sports. 
 
Lorraine C. Miller,Clerk.
